Supplement dated November 24, 2010 to: Value Line Emerging Opportunities Fund, Inc. Summary Prospectusdated August 1, 2010 Value Line Premier Growth Fund, Inc. Summary Prospectus dated May 1, 2010 The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Summary Prospectus and all applicable Supplements. At two separate special meetings of shareholders of each Fund held on November 24, 2010 (the “Meetings”), shareholders approved the following proposals with respect to the Value Line Emerging Opportunities Fund, Inc. and the Value Line Premier Growth Fund, Inc.: 1. To elect three nominees for Directors of each Fund, each of whom will serve until he or she resigns, is removed, dies or becomes incapacitated; and 2. To approve a new investment advisory agreement between each Fund and EULAV Asset Management. The Meetings were called because the Board of Directors (collectively, the “Board”) recommended that each Fund’s shareholders elect three persons, Ms. Joyce Heinzerling and Messrs. Mitchell E. Appel and Daniel S. Vandivort, to serve as directors.The Meetings were also called in light of the intention by Value Line, Inc. (“VLI”), the parent company of EULAV Asset Management, LLC, the Funds’ investment adviser (“the Adviser”) and EULAV Securities, Inc., the Funds’ principal underwriter (the “Distributor”), to restructure the ownership and control of the Adviser and the Distributor as more fully described in the Proxy Statement (the “Restructuring”).Upon the closing of the Restructuring (the “Closing”), each Fund’s current investment advisory agreement with the Adviser (the “Current Investment Advisory Agreement”) will terminate. As a result, the new investment advisory agreement between the restructured Adviser (which will be named EULAV Asset Management) and each Fund (the “New Investment Advisory Agreement”) was proposed.Upon the Closing, which is expected to occur prior to December 23, 2010, the newly elected directors are expected to begin serving on the Board and each Fund and the restructured Adviser are expected to execute the New Investment Advisory Agreement approved by the shareholders. * INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE SUMMARY PROSPECTUS FOR FUTURE REFERENCE
